Fourth Court of Appeals
                                         San Antonio, Texas

                                              JUDGMENT
                                            No. 04-13-00550-CV

                                             Randy K. SMITH,
                                                 Appellant

                                                      v.

                         Lawrence REID, Royce Reid, Jennifer Heath and THL GP Inc.,
                                               Appellees

                         From the 63rd Judicial District Court, Edwards County, Texas
                                             Trial Court No. 3798
                                Honorable M. Rex Emerson, Judge Presiding

                 BEFORE RETIRED CHIEF JUSTICE STONE, 1 JUSTICE ANGELINI,
                                AND JUSTICE MARTINEZ

      On the panel’s own motion, this court’s opinion and judgment dated December 23, 2014
are WITHDRAWN, and this judgment and a new opinion are substituted in their place.

        In accordance with this court’s opinion of this date, the judgment of the trial court awarding
Lawrence Reid, et al. attorney’s fees against Randy K. Smith through trial in the amount of
$79,171.30 is MODIFIED to reduce the amount of attorney’s fees awarded through trial to
$55,419.91. Further, the judgment of the trial court is MODIFIED to reflect that the award of
appellate attorney’s fees is conditioned upon an unsuccessful appeal to the Fourth Court of Appeals
by appellant Randy K. Smith. As modified, the judgment of the trial court is AFFIRMED. Costs
of the appeal are taxed against the party incurring same.

           SIGNED June 24, 2015.


                                                       _____________________________
                                                       Rebeca C. Martinez, Justice




1
    Not participating.